DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-11, filed 05 July 2022, with respect to the rejection(s) of claims 1 and 15 under 35 USC § 103 as being unpatentable over at least Kim et al (US 2018/0122327) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim et al (US 2019/0206356; hereinafter Kim) and Park et al (US 2020/0160792; hereinafter Park).
Applicant’s arguments with respect to Park have been considered but are moot because the new ground of rejection does not rely on Park for teaching “an asymmetric data signal”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 13-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Park.
•	Regarding claims 1 and 15, Kim discloses a display apparatus (figure 13) comprising: 
a display panel (element 100 in figure 13); 
a driving controller which processes input image data according to a variable input frequency and generates a data signal having a varied frame length (element 200 in figure 13, figure 3, and ¶ 75); and 
a data driver which converts the data signal into a data voltage and outputs the data voltage to the display panel (elements 400’ and 500 in figure 13 and ¶s 137-145 and 151), 
wherein the driving controller determines a variable frequency mode (¶s 75-78 and 156) and generates an asymmetric data signal including a positive data signal and a negative data signal which are asymmetric with respect to a common voltage for a same grayscale value figure 14, in view of ¶s 137-145 and 156, where ¶ 147 teaches that GCP2 and GCN2 are output when images are displayed using a variable frame rate).
However, Kim fails to disclose where the asymmetric data signal is generated only in the variable frequency mode.
	In the same field of endeavor, Park discloses the concept of altering an initial data signal only in a variable frequency mode (¶s 97-100; where the “second gamma set” is only used when control signals CS1 and CS2 indicate that the frequency is not a frequency for “perform[ing] a normal operation” (¶ 100)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Kim according to the teachings of Park, for the purpose of eliminating or improving the phenomenon that a user recognizes a scene change, luminance change, and/or color change with the naked eye according to a driving frequency change (¶ 94).
•	Regarding claims 8, 13, 14, and 18, Kim, in view of Park, discloses everything claimed, as applied to claims 1 and 15.  Additionally, Kim discloses where:
Claims 8 & 18:	the driving controller generates the asymmetric data signal having an asymmetric value which is regardless of the variable input frequency (¶s 137-145 and 156, in view of ¶s 75-77) and which is varied according to a grayscale value of the input image data in a first frame of the variable frequency mode (¶ 142).
Claim 13:	the driving controller generates the asymmetric data signal for a grayscale value which is equal to or less than a threshold grayscale value (figure 14 and ¶ 142).
Claim 14:	the positive data signal of the asymmetric data signal has a value less than a value of a positive data signal of a symmetric data signal (note the relationship between GCP2 and GCP1 in figure 14), and 
	the negative data signal of the asymmetric data signal has a value less than a value of a negative data signal of the symmetric data signal (note the relationship between GCN2 and GCN1 in figure 14).

Allowable Subject Matter
Claims 2-7, 9-12, 16, 17, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, either alone or in combination, fails to teach or fairly suggest:
a.	In claims 2 and 16, where “the driving controller determines that the variable input frequency of the input image data is changed in the initial variable frequency mode and determines the variable frequency mode”, in combination with all the remaining limitations in the claim and all the limitations in claim 1.
b.	Claims 3-7 and 17 are objected to based on their dependence from one of claims 2and 16.
c.	In claims 9 and 19, where “the driving controller generates the asymmetric data signal having an asymmetric value varied according to the variable input frequency and the grayscale value of the input image data in subsequent frames of the variable frequency mode after the first frame of the variable frequency mode”, in combination with all the limitations in the claims from which each depends.
d.	Claim 10 is objected to based on its dependence from claim 9.
e.	In claim 20, where “in a second frame of the variable frequency mode, the driving controller generates the asymmetric data signal based on the variable input frequency of the first frame of the variable frequency mode”, in combination with all the limitations in claim 15.
f.	In claim 11, where “the driving controller generates the asymmetric data signal having an asymmetric value varied according to the variable input frequency and a grayscale value of the input image data in the variable frequency mode”, in combination with all the limitations in claim 1.
g.	Claim 12 is objected to based on its dependence from claim 11.

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248. The examiner can normally be reached Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        09/07/2022